NO. 07-03-0490-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     APRIL 6, 2004

                         ______________________________


                       JAIME CRUZ HERNANDEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. A13098-9807; HONORABLE ED SELF, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Appellant Jamie Cruz Hernandez filed a Motion to Dismiss Appeal on January 15,

2004, averring that he no longer wished to prosecute his appeal. The Motion to Dismiss

is signed by appellant and his attorney confirmed such request by letter to this Court.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                  Phil Johnson
                                                  Chief Justice




Do not publish.




                                            -2-